PRESS RELEASE FOR IMMEDIATE RELEASE CONTACT:Alison Griffin November 9, 2009 (804) 217-5897 DYNEX CAPITAL, INC.REPORTS THIRD QUARTER RESULTS GLEN ALLEN, Va. Dynex Capital, Inc. (NYSE: DX) reported net income to common shareholders for the third quarter of $5.0 million or $0.34 per diluted common share versus $3.4 million or $0.25 per diluted common share for the second quarter of 2009, and $2.0 million or $0.17 per diluted common share for the third quarter of 2008.Highlights for the quarter are summarized below: · Net interest income of $6.6 million for the quarter ended September 30, 2009, versus $5.9 million for the quarter ended June 30, 2009 and $2.8 million for the third quarter of 2008; · Net interest spread on average interest-earning assets of 3.29% for the third quarter of 2009, versus 3.10% for the second quarter of 2009 and 1.64% for the third quarter of 2008; · Net interest spread on Agency MBS investments of 3.70% for the third quarter of 2009, versus 3.70% for the second quarter of 2009 and 1.70% for the third quarter of 2008; · Overall leverage of 4.3 times equity capital at September 30, 2009, with leverage on theAgency MBS portfolio of 6.1 times equity capital; · Shareholders’ equity of $163.8 million at September 30, 2009, versus $140.4 million at December 31, 2008; and · Book value per share at September 30, 2009, of $8.96 versus $8.54 at June 30, 2009 and $8.07 at December 31, The
